     Case 2:20-cv-00180-TOR    ECF No. 3   filed 05/15/20   PageID.176 Page 1 of 4




 1      CARL P. WARRING
        Assistant Attorney General
 2      1116 W Riverside, Suite 100
        Spokane, WA 99201
 3      (509) 456-3123

 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 8
       KEVIN AKESSON,                              NO. 2:20-cv-00180-TOR
 9
                              Plaintiff,           SUBSTITUTED NOTICE OF
10                                                 REMOVAL TO FEDERAL
          v.                                       COURT
11
       JAY INSLEE, in His Official                 (CLERK’S ACTION
12     Capacity As Governor,                       REQUIRED)

13                        Defendant.

14      TO: KEVIN AKESSON, Plaintiff;

15      TO: JOEL B. ARD; DAVID K. DEWOLF, Plaintiff’s Attorneys

16      AND TO: CLERK OF THE ABOVE-ENTITLED COURT:

17             Pursuant to 28 U.S.C. § 1441 and 1443, without waiving any procedural

18      or substantive defenses except as provided by operation of law, Defendant JAY

19      INSLEE, in his official capacity as Governor of Washington, hereby removes

20      Plaintiff’s lawsuit filed on May 11, 2020, in the State of Washington, Whitman

21      County Superior Court under Cause No. 20-2-00074-38 to the Federal District

22


         SUBSTITUTED NOTICE OF                     1             ATTORNEY GENERAL OF WASHINGTON
                                                                   1116 West Riverside Avenue, Suite 100
         REMOVAL TO FEDERAL                                             Spokane, WA 99201-1106

         COURT2:20-CV-00180-TOR                                               (509) 456-3123
     Case 2:20-cv-00180-TOR    ECF No. 3    filed 05/15/20   PageID.177 Page 2 of 4




 1      Court, Eastern District of Washington. The Defendants provide the following
 2      short, plain statement of the grounds for removal:

 3            1. Removal is appropriate under 28 U.S.C. § 1441 and 1443 where: (1)

 4      Plaintiff’s Complaint alleges, in relevant part, claims for declaratory relief

 5      under the Fifth and Fourteenth Amendments to the United States Constitution;

 6      and (2) the Federal District Court enjoys original jurisdiction of such claims

 7      pursuant to 28 U.S.C. §§ 1331, 1343.

 8            2. Removal is timely and appropriate under 28 U.S.C. § 1446 where: (1)

 9      Plaintiff filed his Complaint on May 11, 2020, and this Notice of Removal is

10      filed within 30 days of that date; and (2) all the Defendants consent to removal.

11            Further, in compliance with 28 U.S.C. § 1446, the Defendants have

12      attached as an appendix a true and complete copy of the pleadings on file in

13      Whitman County Superior Court Cause No. 20-2-00074-38. Moreover, a copy

14      of this notice, without the attached appendix, will be filed with the Whitman

15      County Superior Court.

16            DATED this 15th day of May, 2020.

17
                                             ROBERT W. FERGUSON
18                                           Attorney General
19                                           s/Carl P. Warring
                                             CARL P. WARRING, WSBA No. 27164
20                                           Assistant Attorney General
                                             Torts Division
21                                           ZACHARY PEKELIS JONES, WSBA No.
                                             44557
22


         SUBSTITUTED NOTICE OF                      2             ATTORNEY GENERAL OF WASHINGTON
                                                                    1116 West Riverside Avenue, Suite 100
         REMOVAL TO FEDERAL                                              Spokane, WA 99201-1106

         COURT2:20-CV-00180-TOR                                                (509) 456-3123
     Case 2:20-cv-00180-TOR   ECF No. 3   filed 05/15/20   PageID.178 Page 3 of 4




 1                                         BRENDAN SELBY, WSBA No. 55325
                                           Assistant Attorneys General
 2                                         Complex Litigation Division
                                           JEFFREY T. EVEN, WSBA No. 20367
 3                                         Deputy Solicitor General
                                           Assistant Attorneys General
 4                                         Attorneys for Defendant,
                                           1116 W. Riverside Avenue, Suite 100
 5                                         Spokane, Washington 99201-1194
                                           (509) 456-3123 – Telephone
 6
                                           (509) 458-3548– Facsimile
 7                                         Carl.Warring@atg.wa.gov
                                           Zach.Jones@atg.wa.gov
 8                                         Brendan.Selby@atg.wa.gov
                                           Jeffrey.Even@atg.wa.gov
 9
10

11
12
13

14
15
16

17
18
19

20
21
22


         SUBSTITUTED NOTICE OF                    3             ATTORNEY GENERAL OF WASHINGTON
                                                                  1116 West Riverside Avenue, Suite 100
         REMOVAL TO FEDERAL                                            Spokane, WA 99201-1106

         COURT2:20-CV-00180-TOR                                              (509) 456-3123
     Case 2:20-cv-00180-TOR    ECF No. 3   filed 05/15/20   PageID.179 Page 4 of 4




 1                                  PROOF OF SERVICE
 2
              I certify that I electronically filed the above document with the Clerk of
 3
        the Court using the CM/ECF system which will send notification of such filing to
 4
        the following:
 5
 6            Joel B. Ard               Joel@Ard.law

 7            David K. DeWolf           David@albrechtlawfirm.com

 8            I declare under penalty of perjury under the laws of the United States of
        America that the foregoing is true and correct.
 9
10            DATED this 15th day of May, 2020, at Spokane, Washington.

11                                           ROBERT W. FERGUSON
                                             Attorney General
12
13                                             s/ Carl P. Warring
                                             CARL P. WARRING, WSBA No. 27164
14                                           Assistant Attorney General
                                             Attorneys for Defendants,
15                                           1116 W. Riverside Avenue, Suite 100
                                             Spokane, Washington 99201-1194
16
                                             (509) 456-3123 – Telephone
17                                           (509) 458-3548– Facsimile
                                             Carl.Warring@atg.wa.gov
18
19

20
21
22


         SUBSTITUTED NOTICE OF                      4            ATTORNEY GENERAL OF WASHINGTON
                                                                   1116 West Riverside Avenue, Suite 100
         REMOVAL TO FEDERAL                                             Spokane, WA 99201-1106

         COURT2:20-CV-00180-TOR                                               (509) 456-3123
